PER CURIAM.
Counsel for appellant has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), but pointed out a clerical error on the judgment form, which reflects conviction for a first degree felony punishable by a term of years not exceeding life imprisonment. Appellant was convicted of robbery with a weapon, a first degree felony punishable by a term not exceeding 30 years imprisonment. See section 812.13(2)(b), 775.082(3)(b), Fla.Stat. We *223REMAND for correction of the judgment form, but AFFIRM in all other respects.
JOANO'S, LAWRENCE and BENTON, JJ., concur.